Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

MEGAN B. QUIRK                                    GREGORY F. ZOELLER
Quirk, Rivers & Hunter                            Attorney General of Indiana
Muncie, Indiana
                                                  ERIC P. BABBS
                                                  Deputy Attorney General

                                                                                FILED
                                                  Indianapolis, Indiana

                                                                            Apr 30 2012, 9:41 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                    CLERK
                                                                                  of the supreme court,
                                                                                  court of appeals and
                                                                                         tax court




J.M.,                                             )
                                                  )
        Appellant-Respondent,                     )
                                                  )
               vs.                                )      No. 18A02-1109-JV-817
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Petitioner.                      )


                     APPEAL FROM THE DELAWARE CIRCUIT COURT
                           The Honorable Richard A. Dailey, Judge
                       The Honorable Brian Pierce, Master Commissioner
                                Cause No. 18C02-1103-JD-69


                                        April 30, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BARTEAU, Senior Judge
                                STATEMENT OF THE CASE

          J.M. appeals his juvenile delinquency adjudication for what would be Class B

felony child molesting if committed by an adult. Ind. Code § 35-42-4-3(a) (2007). We

affirm.

                                             ISSUES

          J.M. raises two issues, which we restate as:

          I.     Whether the evidence is sufficient to sustain the juvenile court’s true
                 finding for Class B felony child molesting.

          II.    Whether the juvenile court abused its discretion by committing J.M. to the
                 Indiana Department of Correction.

                          FACTS AND PROCEDURAL HISTORY1

          In the summer of 2010, six-year-old J.B. regularly visited his father at his home in

Muncie. J.M., who was thirteen years old, lived next door. J.B. was friends with J.M.’s

younger brothers and would often go to their house to play. J.B. trusted J.M. and thought

of him as an older role model. One day that summer, J.B. went to J.M.’s house, and

nobody except J.M. was there. J.M. took off his pants and his underwear and told J.B. to

take off his clothes. J.M. then put his “wrong spot” inside of J.B.’s buttocks. Tr. p. 7.

During his testimony, J.B. identified his “wrong spot” as his “peepee” and what he uses

to “pee.” Id. at 10. J.M. also ordered J.B. to suck his “wrong spot,” and after J.B. did so,

J.M. sucked J.B.’s “wrong spot.” Something white came out of J.M.’s “wrong spot.”

When the ordeal was over, J.M. told J.B. to put his clothes back on, and they played a


1
 The State filed a Motion to Compel Appellant to Comply with Administrative Rule 9(G)(4). We granted
this motion by separate order.
                                                 2
video game. J.M. then told J.B. to leave quickly because J.M.’s mother would be home

soon.

        In December 2010, J.B. told his sister about what had happened, and his sister told

their mother. J.B. was interviewed by the police and physically examined by a sexual

assault nurse examiner, who found no trauma at that time.

        With the juvenile court’s authorization, the State filed a petition alleging J.M. to

be a delinquent child for committing what would be Class B felony child molesting if

committed by an adult. J.M. entered a denial at the initial hearing.

        J.B., his mother, and an investigating officer testified at the denial hearing. J.M.

also testified, stating that he was never alone in the house with J.B. and denying any

improper conduct. In making its determination, the juvenile court noted that it did not

find J.M. credible:

        Alright I’ve got to be quite honest with you, a lot of times I take these cases
        under advisement. . . . [J.M.] in this case all[ ] I have to do is decide
        between which witness I believe. That’s between you and the victim.
        When you sat on that stand you were an arrogant, pompous, disrespectful
        and I’m absolutely now satisfied, dishonest person. Without a doubt,
        beyond reasonable doubt you are hereby found delinquent as to Child
        Molesting [as] a Class B Felony . . . .

Id. at 50. At a subsequent dispositional hearing, the juvenile court committed J.M. to the

Department of Correction. J.M. now appeals.

                              DISCUSSION AND DECISION

                          I. SUFFICIENCY OF THE EVIDENCE

        J.M. contends that the evidence is insufficient to sustain his adjudication for Class

B felony child molesting. When reviewing the sufficiency of the evidence with respect to

                                              3
a juvenile adjudication, we do not reweigh the evidence or judge the credibility of the

witnesses. D.W. v. State, 903 N.E.2d 966, 968 (Ind. Ct. App. 2009), trans. denied. We

look only to the probative evidence supporting the adjudication and the reasonable

inferences that may be drawn from that evidence to determine whether a reasonable trier

of fact could conclude that the juvenile was guilty beyond a reasonable doubt. Id. If

there is substantial evidence of probative value to support the adjudication, it will not be

set aside. Id. The uncorroborated testimony of one witness may be sufficient by itself to

sustain an adjudication of delinquency on appeal. Id. It is the function of the trier of fact

to resolve conflicts in testimony and to determine the weight of the evidence and the

credibility of the witnesses. K.D. v. State, 754 N.E.2d 36, 39 (Ind. Ct. App. 2001).

       To adjudicate J.M. a delinquent for committing what would be Class B felony

child molesting if committed by an adult, the State had to prove beyond a reasonable

doubt that J.M. performed deviate sexual conduct with J.B., a child under fourteen years

of age. Appellant’s App. p. 10; see Ind. Code § 35-42-4-3(a).

       J.B., who was six years old at the time of the offense, testified without

equivocation that J.M. put his “wrong spot” inside of J.B.’s buttocks and later sucked

J.B.’s “wrong spot.” Despite this clear evidence, J.M. questions J.B.’s credibility and

asserts that the juvenile court “did not resolve conflicts in testimony at the fact-finding

hearing.” Appellant’s Br. p. 6. He adds that “[e]ssentially, because the juvenile court

didn’t like [J.M.], he was adjudicated [a] delinquent.” Id. at 10. Contrary to J.M.’s

argument, the juvenile court did resolve conflicts in the testimony. The court stated that

it had to decide whether to believe J.B. or J.M. and noted that J.M.’s demeanor on the

                                             4
witness stand convinced the court that J.M. was not being honest. There was nothing

improper about this determination. See Black v. State, 256 Ind. 487, 269 N.E.2d 870, 872

(1971) (“The trier of fact has a right to observe the demeanor of any witness on the

witness stand in making its determination as to whether or not the testimony of that

witness is to be believed.”). J.M.’s arguments on appeal are nothing more than an

invitation to reweigh the evidence, which we will not do.

       Within his sufficiency argument, J.M. makes a one-sentence assertion that the

testimony of J.B.’s mother and the investigating officer constitute hearsay. J.M. has

waived this issue on two grounds. First, he failed to make an objection to the juvenile

court. See N.W.W. v. State, 878 N.E.2d 506, 509 (Ind. Ct. App. 2007) (determining that

juvenile waived any objection to admissibility of show-up identification evidence by

failing to make timely and specific objections at denial hearing), trans. denied. Second,

he fails to develop any argument or provide any citations to the record informing us

which specific statements he is challenging. See Ind. Appellate Rule 46(A)(8)(a); Lyles

v. State, 834 N.E.2d 1035, 1050 (Ind. Ct. App. 2005) (waiving issue for failure to develop

a cogent argument or provide adequate citations to authority and portions of record),

trans. denied.

       The evidence is sufficient to show that J.M. committed what would be Class B

felony child molesting if committed by an adult.

                                   II. DISPOSITION

       J.M. next contends that the juvenile court abused its discretion by committing him

to the Department of Correction. The choice of the specific disposition of a juvenile

                                            5
adjudicated a delinquent child is a matter within the sound discretion of the juvenile court

and will only be reversed if there has been an abuse of that discretion. J.S. v. State, 881
N.E.2d 26, 28 (Ind. Ct. App. 2008). An abuse of discretion occurs when the juvenile

court’s action is clearly erroneous and against the logic and effect of the facts and

circumstances before the court or the reasonable, probable, and actual inferences that can

be drawn therefrom. Id. The juvenile court is accorded wide latitude and great flexibility

in its dealings with juveniles. Id. The juvenile court’s discretion is subject to the

statutory considerations of the welfare of the child, the safety of the community, and the

policy of favoring the least harsh disposition. Id.

       Indiana Code section 31-37-18-6 (1997) provides:

       If consistent with the safety of the community and the best interest of the
       child, the juvenile court shall enter a dispositional decree that:
               (1) is:
                       (A) in the least restrictive (most family like) and most
                       appropriate setting available; and
                       (B) close to the parents’ home, consistent with the best
                       interest and special needs of the child;
               (2) least interferes with family autonomy;
               (3) is least disruptive of family life;
               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and
               (5) provides a reasonable opportunity for participation by the child’s
               parent, guardian, or custodian.

Although this statute generally requires placement in the least restrictive setting, it also

contains language indicating that a more restrictive placement might be appropriate under

certain circumstances. J.S., 881 N.E.2d at 28-29. Placement in the least restrictive

setting is required only “[i]f consistent with the safety of the community and the best

interest of the child.” Ind. Code § 31-37-18-6. The statute thus recognizes that in certain

                                              6
situations the best interest of the child is better served by a more restrictive placement.

J.S., 881 N.E.2d at 29.

       J.M. was adjudicated a delinquent for forcing six-year-old J.B., who thought of

him as an older role model, to submit to anal and oral sex. The probation department

noted the serious nature of the offense and recommended placement at the Department of

Correction. The predispositional report noted that J.M. is at high risk of reoffending and

that private placement would put other residents at risk. At the dispositional hearing, the

probation officer reiterated, “We are . . . concerned that if [J.M.] were placed in a facility

such as the YOC that there’s a possibility that the other children that reside there would

be put in danger.” Tr. pp. 53-54. The probation department’s recommendation indicates

that a less restrictive placement is not consistent with the safety of the community.

       Moreover, J.M.’s juvenile history shows that he has been afforded leniency in the

past. In December 2008, J.M. was alleged to be incorrigible. In that case, he was given a

warning and released. In September 2009, J.M. was alleged to have committed arson.

That charge was reduced to criminal mischief and criminal recklessness. Upon being

adjudicated a delinquent for criminal mischief and criminal recklessness, J.M. was

ordered to remain in the custody of his father and placed on probation for one year. He

was on probation when he committed the delinquent act in this case. In November 2010,

a few weeks before J.B. disclosed what J.M. had done to him, J.M. was alleged to have

inhaled toxic vapors. He was adjudicated a delinquent and, a few weeks before the denial

hearing in this case, given sixty days suspended at Henry County Youth Center and one

year of probation. J.M.’s juvenile history shows an inability to adjust his behavior.

                                              7
      Given the seriousness of this offense, the high risk that he will reoffend, his

juvenile history, including the leniency afforded to him in the past, and the fact that he

was on probation when he committed this offense, the juvenile court was within its

discretion in determining that a more restrictive placement is necessary for J.M.’s

treatment and rehabilitation.   We conclude that the juvenile court did not abuse its

discretion by committing J.M. to the Department of Correction.

                                    CONCLUSION

      For the reasons stated, we affirm the judgment of the juvenile court.

      Affirmed.

BAKER, J., and BRADFORD, J., concur.




                                            8